



COURT OF APPEAL FOR ONTARIO

CITATION: Kachkar (Re), 2014 ONCA 250

DATE: 20140401

DOCKET: C57145

Goudge, van Rensburg and Pardu JJ.A.

IN THE MATTER OF:  Richard Kachkar

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL

CODE

Eric Siebenmorgen, for the appellant Her Majesty the
    Queen

Peter Copeland, for the respondent Richard Kachkar

Barbara Walker-Renshaw, for the respondent the Person in
    Charge of the Ontario Shores Centre for Mental Health Sciences

Heard: January 20, 2014

On appeal against the disposition of the Ontario Review
    Board dated, April 29, 2013.

Goudge J.A.:

Introduction

[1]

On March 27, 2013, the respondent was found not criminally responsible
    on account of mental disorder (NCR) in respect of a charge of first degree
    murder.  He was subsequently held at the Toronto Jail until his first hearing
    before the Ontario Review Board (the Board) on April 26, 2013.

[2]

At the commencement of the hearing, counsel for the Crown and counsel
    for the respondent made a joint submission that they considered would impose
    the least onerous, least restrictive conditions on the respondent consistent
    with public safety.  Their submission was that the respondent be detained in a
    medium security unit at the Ontario Shores Centre for Mental Health Sciences
    (the Hospital), and in the discretion of the Hospital, be given privileges to
    access the hospital grounds escorted by hospital staff.  In the view of both
    counsel, this discharged the Boards obligation under s. 672.54 of the
Criminal
    Code
, R.S.C. 1985, c. C-46,
to make the least onerous, least restrictive disposition consistent with public
    safety.

[3]

After hearing the evidence, the Board accepted these conditions but
    added a condition giving the respondent privileges, in the discretion of the
    Hospital, to enter the community of Whitby, escorted or accompanied by staff.
[1]

[4]

The Crown appeals from this decision.  It argues that the Boards
    decision to grant the Hospital discretion to allow the respondent access to the
    community was made without supporting evidence and is therefore unreasonable. 
    It also argues that in imposing this additional condition without according the
    Crown a prior opportunity to make submissions about the condition, the Board
    denied it procedural fairness.

[5]

For the reasons that follow, I cannot accept either argument.  I would
    therefore dismiss the appeal.

The Index Offence

[6]

The index offence took place on January 12, 2011.  A few days before
    that, the respondent appeared unannounced at a friends apartment in Toronto. 
    He was unshaven and had no clothes or luggage with him.  He had abruptly left
    the shelter in St. Catharines, where he had been staying for about a week prior
    to travelling to Toronto.

[7]

Several days later, on the morning of January 11, the respondent simply
    left the apartment.  After walking for most of the day, he went to a medical
    clinic where the doctor advised him to go to hospital.  Instead, he went to the
    Good Shepherd Shelter on Queen Street where he was assigned a bed.  Shortly
    before 5:00 a.m. the next morning, he suddenly left the Shelter, running away through
    the snow in his bare feet.

[8]

The respondent was next seen at about 5:00 a.m. in a nearby Tim Hortons
    restaurant.  Just outside, a truck equipped with a snow plow had been left
    unoccupied, but with the engine running.  The respondent ran out of the
    restaurant, got in the truck, and drove away.  About forty-five minutes later,
    Sergeant Ryan Russell, who was on duty at the time, spotted the respondent
    driving the stolen snow plow north on Avenue Road.  Sergeant Russell gave chase
    and caught up to it.  At that point, the respondent made a U-turn and drove
    directly towards the police car.  Sergeant Russell got out of his car and tried
    to get the snow plow to stop.  However, the respondent made no attempt to do
    so.  He continued driving at the police car, striking Sergeant Russell,
    dragging him for a number of metres, and killing him.  The respondent was
    arrested shortly thereafter and charged with first degree murder for
    intentionally killing a police officer on duty.  At the conclusion of his trial
    on March 27, 2013, the jury did not convict the respondent, but found him not
    criminally responsible on account of mental disorder.

The Evidence before the Board

[9]

At the time of the index offence, the respondent was 44 years old.  He
    had been living apart from his wife and family for some time, but had no
    criminal record.

[10]

At
    the hearing, the Board was provided with a large portion of the trial judges
    charge to the jury, including a detailed review of the evidence at his trial. 
    In addition, a number of victim impact statements prepared for the trial were
    filed.

[11]

Dr.
    Philip Klassen, a forensic psychiatrist, gave expert evidence at the hearing. 
    He had previously given evidence at the respondents trial, and had conducted a
    psychiatric assessment of him in preparation for doing so.

[12]

Dr.
    Klassens opinion was that the respondent suffered from a long-standing mental
    illness that had waxed and waned since 2004 or 2005 and caused significant
    dysfunction in his life.  His illness displayed episodic periods of intensification
    and psychotic behaviour.  These psychotic fluctuations and the respondents
    functional decline led Dr. Klassen to conclude that Psychosis Not Otherwise Specified,
    rather than Schizophrenia, was likely the right diagnosis.

[13]

Dr.
    Klassens view was that this vulnerability to psychosis made it appropriate to
    put the respondent on a trial of anti-psychotic medication, as a prophylactic
    to minimize the likelihood of future psychotic episodes.

[14]

Dr.
    Klassen testified that in his opinion, the index offence took place during such
    a psychotic episode, one that spooled up or intensified over a period of
    about two weeks.  Over that period, the respondent increasingly displayed
    marked paranoid psychotic symptoms.  Dr. Klassen noted that the impulsivity
    that characterized the index offence took place in the context of this episode,
    although over most of his life, the respondent has not been particularly impulsive,
    except in the context of psychosis.

[15]

Ultimately,
    Dr. Klassen testified that the respondent remains a significant threat to
    public safety based on the extreme severity of the index offence rather more
    than the risk of future similar conduct, which Dr. Klassen viewed as low.

[16]

Dr.
    Klassen concluded by noting that in the Hospital, the respondent would be under
    intense scrutiny by professionals trained to watch for the development of a
    psychotic episode.  If he were treated with anti-psychotic medication and if there
    was no evidence of paranoid psychosis, Dr. Klassen did not view the respondent
    as a flight risk if on an escorted or accompanied pass.  Based on the
    respondents level of risk to public safety, Dr. Klassen thought that either
    escorted or accompanied passes would be appropriate.  Dr. Klassen was also
    clear, however, that granting the respondent privileges would depend on the
    respondents behaviour, his response to treatment, his proper engagement with
    his treatment team and would occur only when the Hospital felt the respondent
    was ready.

[17]

Finally,
    the Board heard a number of victim impact statements beginning with Sergeant
    Russells wife Christine.  They were emotionally powerful, poignant and
    heart-rending.

[18]

At
    the conclusion of the evidence, counsel for the Crown and for the respondent
    made clear that because they had made a joint submission at the outset, they
    were not seeking to use their opportunity to make closing submissions.  The
    Board then reserved its decision.

The Board Decision

[19]

The
    Board accepted Dr. Klassens evidence that the respondent suffers from a major
    mental illness, Psychosis Not Otherwise Specified.  It concluded its decision
    as follows:

In making the Disposition, The Board has concluded it should
    contain provisions for escorted and accompanied passes, and as noted earlier in
    these Reasons, such privileges will only be granted when the hospital is
    satisfied that it is appropriate to do so, based on Mr. Kachkars mental state,
    his participation in treatment at Ontario Shores and his response thereto. 
    While the joint recommendation from the parties was for escorted hospital and
    grounds passes only, the Board felt this was not compatible with its obligation
    to balance public safety and the least onerous and the least restrictive
    disposition for the individual.  While we are mindful that public safety is
    paramount in the twin aims of Part XX.1, we do not believe that a pass into the
    community, accompanied or escorted by staff, if determined to be appropriate by
    the person in charge at Ontario Shores, can put the public at risk.

Analysis

[20]

In
    this court, the Crown raises no issue about the Board allowing the respondent both
    kinds of passes (either escorted by or accompanied by staff), although the
    joint submission was for only escorted passes.  Its arguments focus on the
    decision to permit the respondent access to the community, not just access to
    the Hospital grounds.  The Crown argues that in permitting access to the
    community, the Board rendered a decision that is unreasonable because it is
    unsupported by the evidence and that the Board did so in a way that denied the Crown
    procedural fairness.

[21]

In
    considering these issues, it is important to remember that, despite the
    respondents actions on January 12, 2011 and their tragic consequences, he was
    not convicted, but found not criminally responsible on account of mental
    disorder.  The existence of a distinct NCR status in our law reflects the moral
    conviction that those suffering from mental disorders that render them incapable
    either of appreciating the nature and quality of their criminal act or of
    knowing that these acts were wrong are exempted from criminal responsibility. 
    As McLachlin J. (as she then was) said in
Winko v. British Columbia
    (Forensic Psychiatric Institute)
, [1999] 2 S.C.R. 625, at para. 31: Criminal
    responsibility is appropriate only where the actor is a discerning moral agent,
    capable of making choices between right and wrong.

[22]

The
    jury at his trial concluded that the respondent could not do so.  The jury
    recognized that the respondent is not criminally responsible but ill.  As
    McLachlin J. said at para. 41 of
Winko
,
supra
: Providing
    opportunities [for such people] to receive treatment, not imposing punishment,
    is the just and appropriate response.  That is, an NCR accused like the
    respondent is dealt with pursuant to the regime provided by Part XX.1 of the
Criminal
    Code
,
rather than being
    held accountable in any penal sense.  Under that regime, the Board is to
    provide the NCR accused with opportunities to receive appropriate treatment,
    while at the same time protecting public safety.  In this process, the
    offender is to be treated with dignity and accorded the maximum liberty
    compatible with Part XX.1s goals of public protection and fairness to the NCR
    accused:
Winko
,
supra
, at para. 43.

[23]

It
    is in this context that the issues raised by the Crown must be considered.

The Reasonableness of the Community Access Condition

[24]

The
    Crown argues that the Boards decision to grant the Hospital the discretion to
    allow the respondent access to the community is unreasonable.  It says that
    there was no evidence that spoke to the appropriateness of community access or
    whether that could be done without compromising public safety, which is
    particularly important in light of the way the index offence was committed.

[25]

In
    my view, this argument must be rejected.  Section 672.78(a) of the
Criminal
    Code
provides the standard of review that this court is to apply in this
    case, namely, whether the Boards decision is unreasonable and cannot be
    supported by the evidence.  The Crown says that the community access condition
    is unreasonable because it cannot be supported by the evidence.

[26]

There
    is no doubt that the least onerous, least restrictive consistent with public
    safety requirement extends to conditions that form part of the Boards
    disposition: see
Penetanguishene Mental Centre v. Ontario (Attorney
    General)
, 2004 SCC 20, [2004] 1 S.C.R. 498, at para. 44.  Adding the
    community access condition to the Boards disposition is clearly less onerous
    and less restrictive to the respondent than limiting him to access to the
    Hospital grounds alone.  But the community access condition must also be
    consistent with public safety.  The question to be asked is whether, as the Crown
    argues, that conclusion cannot be supported by the evidence.

[27]

In
    my view, Dr. Klassens evidence provided ample support to sustain the
    conclusion that the community access condition would not compromise public
    safety.  In particular, he found the respondents illness to display episodic
    periods of psychotic behaviour which spooled up or grew intense over periods
    of perhaps several weeks.  During these episodes, the respondent could exhibit
    impulsive behaviour like that of January 12, 2011 although he was not generally
    impulsive.  Dr. Klassens opinion was that if the respondent were on
    anti-psychotic medication and were closely scrutinized for psychotic episodes
    by the professional staff at the Hospital, he would not be a flight risk on
    escorted or accompanied passes.  Dr. Klassen testified that the respondent
    could properly be given either type of pass when the Hospital felt he was ready
    for them.  Dr. Klassen drew no distinction between passes to access the
    Hospital grounds and passes to access the community.

[28]

This
    evidence was more than sufficient to support the conclusion that the community
    access condition was consistent with public safety.

[29]

In
    addition, however, the Hospital filed fresh evidence in this court that also
    supports the community access condition.  In
R. v. Owen
, 2003 SCC 33,
    [2003] 1 S.C.R. 779, at para. 71, Binnie J. made clear that on appeal, fresh
    evidence that is trustworthy and touches on the issue of risk to public safety
    should be admitted in this kind of case as being in the interests of justice. 
    That aptly describes this fresh evidence.  It consisted of evidence from Dr.
    Karen DeFreitas, the Medical Director of the Hospital who was the respondents
    attending psychiatrist until July 2013 and who also reviewed the notes of the
    psychiatrist who has been dealing with him since then.  Her affidavit concludes
    with this:

In my clinical opinion, Mr. Kachkars current clinical
    condition supports the terms provided by the Board in the April 29
th
disposition, including the accompanied hospital and grounds privileges, and the
    accompanied community privileges.

[30]

In
    summary, Dr. Klassen and Dr. DeFreitas provide strong evidentiary support for
    the community access condition that the Board attached to the respondents
    disposition.  It cannot therefore be said that the condition is unreasonable.

Denial of Procedural Fairness

[31]

The
    Crown further argues that in making its disposition in this case, the Board
    added the community access condition to those proposed by the parties in their
    joint submission without first providing the Attorney General with the
    opportunity to make submissions on the condition.  The Crown says that this
    denied it the procedural fairness to which it was entitled.

[32]

In
    evaluating this argument, it is important to be mindful of the nature of the
    Board process.  It is inquisitorial, not adversarial.  The NCR accused is
    assigned no burden.  Rather, the burden is on the Board to gather and consider
    the relevant evidence.  A party does not come to the Board with the obligation
    to make its case:  see
Winko
,
supra
, at para. 54.

[33]

The
Criminal Code
does give the Crown, represented by the Attorney General,
    certain statutory rights in relation to Board hearings.  Section 672.5(3)
    requires the Board, on application, to designate the Attorney General as a
    party to the hearing.  In other words, the Attorney General has the opportunity
    to participate in Board hearings, but no obligation to do so.  Section 672.5(5)
    gives a party the right to receive notice of the hearing.  Section 672.5(11)
    gives a party the right to call evidence, cross-examine witnesses and make
    submissions.  In this proceeding, the Crown does not assert a violation of any
    of these statutory rights.

[34]

What
    the Crown does assert is a right to be heard on the community access condition
    before the Board added it to the disposition.

[35]

The
    Crown seeks to draw support for this from the criminal law concerning joint
    submissions on sentence.  In my view, however, the analogy is not helpful. 
    While the criminal law sets out when a judge can depart from a joint
    submission, and the limited opportunity to make further argument the judge
    should offer, it does not require that the judge who declines to accept that
    submission must afford counsel the opportunity to make submissions on the very sentence
    the judge proposes to impose prior to the judge doing so.

[36]

The
    Crowns main submission is that as an administrative tribunal, the Board owed a
    common law duty of procedural fairness to it as a party which the Board did not
    observe.

[37]

I
    agree with the Crown that the statutory procedural rights accorded by the
    Criminal Code to the parties do not preclude any common law rights of
    procedural fairness to which these parties may also be entitled.  Those
    statutory provisions do not expressly purport to create such a result.  Nor do
    they do so by necessary implication.

[38]

Rather,
    the question is whether the circumstances here meet the common law requirements
    to trigger a duty on the Board to accord procedural fairness to the Crown as a
    party before it.

[39]

In
Cardinal v. Director of Kent Institution
, [1985] 2 S.C.R. 643 at 653,
    Le Dain J. succinctly defined the circumstances in which the duty of procedural
    fairness arises:

This Court has affirmed that there is, as a general common law
    principle, a duty of procedural fairness lying on every public authority making
    an administrative decision which is not of a legislative nature and which
    affects the rights, privileges or interests of an individual.

[40]

For
    the duty to arise, several criteria must be met.  There can be no doubt that one
    of these is present here.  The Board is clearly a public authority making an
    administrative decision when it makes its disposition concerning the
    respondent.

[41]

However,
    for the purposes of the duty of procedural fairness analysis, I do not think
    that the Crown can be said to be an individual, nor to have a right, privilege
    or interest that is affected by the Boards disposition.

[42]

In
    my view, the duty of fairness extends to those impacted by the administrative
    decision-making process in the sense that they have a right, privilege or
    interest that they can claim as their own that is affected, usually adversely,
    by the decision.  While the jurisprudence has increasingly extended this notion
    to include, for example, corporations either private or public, see D. Brown
    and J.M. Evans,
Judicial Review of Administrative Action in Canada
, vol. 2, looseleaf
at p. 7-54, the
    Attorney General representing the Crown sits uncomfortably in this company. 
    Even with an expanded definition, the Crown cannot be described as an
    individual.

[43]

Nor
    do I think that the Attorney General can be said to be advancing a right,
    privilege or interest that the Crown can claim as its own.  Indeed, the
    Attorney General does not purport to rely on a Crown right or privilege to
    trigger the duty of procedural fairness.  Rather, the Attorney General argues
    that the Crown is owed procedural fairness because of its interest in ensuring as
    far as possible a Board disposition that is least onerous and least restrictive
    to the respondent consistent with public safety.  In other words, the Crowns
    interest is in ensuring compliance with s. 672.54 of the
Criminal
Code
. 
    That is the interest that is said to trigger its entitlement to procedural
    fairness.

[44]

In
    my view, the Attorney General does not advance an interest that the Crown can
    claim as its own.  What is being asserted is the public interest, not a private
    interest.  This is to be contrasted with the respondents liberty interest,
    which is clearly his own and equally clearly affected by the Boards
    disposition.

[45]

Nor
    can it be argued that the interest asserted by the Crown is adversely affected
    by the Boards disposition.  The
Criminal Code
requires the Board to
    comply with s. 672.54.  It must ensure that its disposition is least onerous
    and least restrictive to the respondent while protecting public safety.  The Crown
    can hardly claim that a disposition that does so adversely affects the interest
    the Crown advances so as to trigger an entitlement to procedural fairness.  If
    the Crown considers that a disposition does not do so, its right is to appeal
    on the grounds of unreasonableness rather than assert a breach of procedural
    fairness.

[46]

To
    summarize, I do not think that the circumstances of this case place on the
    Board a common law duty of procedural fairness to the Crown.  What remains to
    the Crown are the procedural protections offered to the Attorney General by the
    provisions of the
Criminal Code
.

[47]

If I am wrong, and the Crown is owed a duty of procedural
    fairness by the Board, the content of that duty must be determined in the
    context of this case.
In
Congré
gation des té
moins
    de Jé
hovah de St-Jé
rô
me-Lafontaine v. Lafontaine
    (Village)
, 2004 SCC 48, [2004] 2 S.C.R. 650 at para. 5, McLachlin C.J.
said
    this
:

The content of the duty of fairness on a public body varies
    according to five factors: (1) the nature of the decision and the
    decision-making process employed by the public organ; (2) the nature of the
    statutory scheme and the precise statutory provisions pursuant to which the
    public body operates; (3) the importance of the decision to the individuals
    affected; (4) the legitimate expectations of the party challenging the
    decision; and (5) the nature of the deference accorded to the body:
Baker
    v. Canada (Minister of Citizenship and Immigration)
, [1999] 2 S.C.R. 817.

[48]

In
    my view, the decisive factor in these circumstances is the third one, the
    importance of the decision to the individuals affected.  In the words of
    McLachlin C.J. at para. 9, [t]he stringency of procedural protection is
    directly proportional to the importance of the decision to the lives of those
    affected and the nature of its impact on them.

[49]

The
    importance of the Boards decision to the Crown relates directly to its
    interest in ensuring so far as possible that the disposition is least onerous
    and least restrictive to the respondent consistent with public safety.  However,
    that interest is fully protected by according to the Attorney General the
    opportunity to urge upon the Board the disposition that the Attorney General
    says will achieve this result.  The Attorney General had that opportunity in
    this case.  Procedural fairness requires no more.  Protection of the interest
    advanced by the Attorney General does not require that the Attorney General be
    given the right to make submissions about the community access condition before
    the Board attaches it to the disposition.  That would not enhance protection of
    the interest relied on by the Crown.  Thus, even if the Crown is owed a duty of
    procedural fairness by the Board in the circumstances of this case, I would
    conclude that the duty was met.

[50]

In
    short, even though it might have been desirable for the Board to offer a more
    fulsome explanation of why it went beyond the joint submission, I conclude that
    the Crowns procedural fairness argument fails.

[51]

For
    these reasons, the appeal is dismissed.

Released: April 1, 2014 (S.T.G.)

S.T. Goudge J.A.

I agree. K. van Rensburg J.A.

I agree. G. Pardu J.A.





[1]
Provincial guidelines define escorted by staff as being in close proximity to
    and within sight of at least one accompanying staff person.  The guidelines
    define accompanied by staff as being usually within sight of at least one
    accompanying staff person.


